Citation Nr: 1815034	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  06-10 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1977 to October 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in November 2004, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2017, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA). The requested opinion was received in February 2018.


FINDING OF FACT

The Veteran's hepatitis C had its onset in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hepatitis C have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran has a current diagnosis of hepatitis C.  Additionally, the Veteran's service treatment records reflect that the Veteran was treated for hepatitis C during service.  See April 1986 Service Treatment Record.  As the first two elements of service connection are met, the crux of the issue turns on establishing a medical nexus.  

In November 2017, the Board requested a VHA opinion from an infectious disease specialist to address whether the Veteran's hepatitis C had its onset in service.  In a February 2017 letter, the VHA specialist opined that the Veteran developed hepatitis C during his time in service.  This opinion contains a clear conclusion that cites to the record and is supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds the February 2017 VHA opinion to be the most probative evidence of record.  As such, the Board finds that service connection is warranted for hepatitis C.

ORDER

Service connection for hepatitis C is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


